Citation Nr: 0738010	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for carcinoma of the nasal 
septum.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).

In the veteran's VA Form 9, Appeal to the Board, he requested 
a personal hearing before the Board at the RO.  A hearing was 
scheduled in March 2006, and the veteran failed to appear for 
the hearing.  Thus, there is no hearing request pending at 
this time.  38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has submitted additional evidence that the RO has 
not considered.  He did not waive initial consideration of 
this evidence by the agency of original jurisdiction.  Thus, 
a remand is required.  See 38 C.F.R. § 20.1304(c) (2007).  

In a November 2004 statement from the veteran, he states he 
was on the Military Police Force as an Air Policeman and was 
exposed to toxic wastes throughout his four years in service.  
For example, in Nevada, he worked in security involving 
special weapons, regulatory commission testing, gunnery 
meets, and in petroleum and ammunition storage areas.  At 
Langley Air Force base, he maintained the security of testing 
sites for the National Aeronautics and Space Administration, 
as well as special weapons, ammunition, and petroleum storage 
areas.  He reportedly served in Florida during the Cuban 
Missile Crisis protecting special weapons areas.  The veteran 
asserts he wore a radiation monitor at all of these sites due 
to "exposure from radioactive agents and nuclear wastes."  
He claims he was exposed to environmental waste and toxic 
agents on a daily basis.  

VA wrote to the Air Force Medical Operations Agency and 
provided the veteran's information and asked for a DD 1141 or 
equivalent record.  The Air Force Medical Operations Agency 
wrote back, stating that they found no external or internal 
exposure data on the veteran.

The veteran has provided two medical opinions, wherein the 
physicians have opined that the veteran's carcinoma of the 
nasal septum is more likely than not the result of exposure 
to environmental waste and other toxic agents, including 
nuclear agents.

Additional development is warranted as described below.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he provide detailed 
information regarding the assignments he 
described in his November 2004 statement, 
including the dates and duration of each 
assignment.  

2.  The RO/AMC should then request that 
the Radiation Health Programs Manager, 
Air Force Medical Operations Agency, 
Office of the Surgeon General of the Air 
Force, provide specific information 
relative to the veteran's ionizing 
radiation exposure potential associated 
with his duties, if any.  The RO/AMC 
should provide that office with all 
available relevant information, including 
the veteran's response to paragraph 1 
above, as well as the service personnel 
records.  

3.  Thereafter, as appropriate, the 
RO/AMC should forward the claims file to 
the VA Under Secretary for Health for 
preparation of a radiation dose estimate 
for the veteran based on occupational 
exposure in service.

4.  The RO/AMC should undertake all other 
indicated development under 38 C.F.R. § 
3.311, to include referring the case to 
the Director of the Compensation and 
Pension Service for review, as 
appropriate.

5.  Thereafter, the RO/AMC should 
readjudicate the claim, to include 
consideration under 38 C.F.R. § 3.311, as 
appropriate.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued and the case 
returned to the Board after a period of 
time for comment, in accordance with 
applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

